—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about July 31, 1996, which placed the subject children with the Commissioner for the Administration of Children’s Services for 12 months and directed the children’s foster care agency to commence a termination of parental rights proceeding, upon a fact-finding determination that respondent sexually abused two of the children, unanimously affirmed, without costs.
*342The children’s out-of-court statements that they were sexually abused by respondent cross-corroborated each other. They were further corroborated by consistent repetitions to their foster mother, the psychologist and the social worker that the experts said did not indicate coaching, expert testimony as to the children’s knowledge of sexual acts, and proof of and expert testimony as to symptomatic changes in behavior (see, Matter of Latisha W., 221 AD2d 645; Matter of Dawn H., 221 AD2d 235). That the touching was done for the purpose of sexual gratification was properly inferred in the absence of an offer of an innocent explanation therefor (see, Matter of Thomas N., 229 AD2d 666, 668; Matter of Jennifer M., 229 AD2d 940). Concur — Rosenberger, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.